Citation Nr: 9917590	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to increased rating for residuals of gunshot 
injury to muscle group VI (triceps) right arm, currently 
evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The appellant had active military service from January 1944 
to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the appellant's representative has 
alleged, both at the hearing and in a statement submitted in 
December 1998, that there was clear and unmistakable error in 
the August 1950 rating decision.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

In a December 1998 statement the appellant's representative 
raised a claim of service connection for a nervous condition 
that could have been cause by or related to a post-traumatic 
stress disorder (PTSD) reaction.  The Board finds that this 
raises an inferred claim of service connection for PTSD.  The 
Board further notes that the RO denied entitlement to service 
connection for nervousness when it issued a rating decision 
in August 1950, and notified the veteran by letter of the 
same date.  The issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a psychiatric disorder is referred to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 1947 the RO granted service connection for a 
muscle wound to the right arm, evaluating it as 30 percent 
disabling.  In August 1950 the RO concluded that the 
appellant had experienced improvement with respect to his 
right arm and amended his rating to 10 percent to reflect 
such improvement.  This decision was not appealed.  

In January 1995 the appellant submitted a claim for an 
increased rating for residuals of gunshot injury to muscle 
group VI (triceps) right arm.  He contended that his 
condition had gotten worse.  In May 1995 the RO denied this 
claim.  The appellant has appealed this decision.  

In October 1995 the appellant submitted a claim of service 
connection for otitis media.  He stated that he had been 
treated for this on a hospital ship off New Guinea in 
September 1944.  

In April 1998, the RO continued evaluation of residuals of 
gunshot injury to muscle group VI (triceps) right arm at 10 
percent disabling and denied service connection for otitis 
media.  The appellant appealed both of these issues in 
December 1998.  His appeal of the issue of service connection 
for otitis media constitutes a notice of disagreement (NOD) 
since the April 1998 decision was an initial adjudication of 
the claim of service connection for otitis media.  

The RO never provided the appellant with a statement of the 
case (SOC) addressing service connection for otitis media 
following his submission of an NOD on the issue of service 
connection for otitis media.  When there has been an initial 
RO adjudication of a claim and an NOD has been filed as to 
its denial, the appellant is entitled to an SOC, and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Regarding the claim for increased rating for residuals of 
gunshot injury to muscle group VI (triceps) right arm, the 
Board notes that the VA Schedule for Rating Disabilities that 
addresses muscle injuries was amended in June 1997, effective 
July 3, 1997.  62 Fed. Reg. 30235 (1997).  Thus, the 
regulatory criteria governing the evaluation of the 
appellant's group VI muscle injury changed while his claim 
was pending.  

The appellant's residuals of gunshot injury to muscle group 
VI (triceps) right arm have not been evaluated under the 
schedule as amended nor have the appellant and his 
representative been notified of these modifications in a 
supplemental statement of the case.  See 38 C.F.R. 
§§ 19.30(b), 19.31 (1998).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The RO has only considered the appellant's claim for an 
increased evaluation for residuals of gunshot injury to 
muscle group VI (triceps) right arm under the rating criteria 
in effect prior to July 3, 1997.  

Because the RO has not considered the appellant's claim under 
this "change in the law," due process requires that the 
case be remanded to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board also notes that, in a VA Form 9 submitted in 
September 1995, the appellant indicated his desire for a 
hearing before a Member of the Board as well as before a 
hearing officer at the RO to which he added "if you request 
it."  

The RO afforded the appellant a personal hearing before a 
hearing officer at the VARO in Los Angeles, California in 
October 1995.  In a VA Form 646 Statement of Accredited 
Representation in Appealed Case submitted in December 1998, 
the appellant's representative requested that if the RO was 
unable to grant the appeal, to please forward the case to the 
Board in Washington, DC.  There remains some doubt as to 
whether the veteran still wanted another hearing.

In light of the above, and to ensure full compliance with due 
process requirements, the appellant's claim is remanded to 
the RO for the following development:

1.  The RO should contact the veteran and 
request that he clarify whether he 
desires another hearing pursuant to his 
appeal.  Depending upon the veteran's 
response, the RO should take appropriate 
action.

2.  The RO should provide the appellant 
with a supplemental statement of the case 
notifying him of the law as amended, 
effective July 3, 1997, for the VA 
Schedule for Rating Disabilities for 
muscle injuries.  

After being notified of the above-noted 
amendment in the regulations regarding 
ratings of muscle injuries, the appellant 
should be provided the opportunity to 
present any additional arguments or 
evidence in support of his claim, in 
light of the changes to the existing law.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and in complete compliance with 
this remand, and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for residuals of 
gunshot injury to muscle group VI 
(triceps) right arm, applying the 
criteria more favorable to the appellant.  

5.  The RO should issue a statement of 
the case pertaining to the issue of 
service connection for otitis media.  The 
RO should readjudicate the issue of 
entitlement to service connection for 
otitis media.  The RO should determine if 
the claim is well grounded.  If so, the 
RO should conduct any necessary 
development in accordance with the duty 
to assist under 38 U.S.C.A. § 5107(a) and 
then adjudicate the issue based on all 
the evidence.  The appellant must be 
advised of the time limit and procedure 
to file a substantive appeal, should he 
desire to perfect his appeal.  
Thereafter, this issue should be 
certified to the Board if an appeal has 
been perfected.  

If any benefit requested on appeal, for which a notice of 
disagreement has been filed, is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).




